MONROE, J.
In this case, as in the case of Louis Landry v. Ramos Lumber & Manufacturing Co., Ltd. (No. 17,717, this day decided) 50 South. 593,1 the application for the writ of review was made after the expiration of the delay allowed by article 101 of the Constitution; the dates upon which the judgments were rendered and entered and upon which the applications for review were made having been the same in both cases. This court is therefore, and for the reasons fully stated in the case referred to, -without jurisdiction to review the judgment here complained of; and it is accordingly adjudged and decreed that this application he now dismissed, at the cost of the applicant.

 Ante, p. 589.